          IN THE UNITED STATES DISTRICT COURT FOR THE
                 NORTHERN DISTRICT OF FLORIDA
                      GAINESVILLE DIVISION

DONNA MAY TILSON,

            Plaintiff,
vs.                                            CASE NO. 1:18-cv-210-AW-EMT

ANDREW SAUL, Commissioner
of Social Security,

            Defendant.
                                      /

        ORDER ADOPTING REPORT AND RECOMMENDATION
          AND AFFIRMING COMMISSIONER’S DECISION

      I have reviewed the magistrate judge’s November 1, 2019 Report and

Recommendation. ECF No. 21. I have also considered de novo the issues raised in

Plaintiff’s objections. ECF No. 22. I conclude that the Report and Recommendation

should be adopted.

      It is now ORDERED:

      1. The magistrate judge’s Report and Recommendation is adopted and

incorporated by reference in this Order.

      2. The decision of the Commissioner is AFFIRMED.

      3. The Clerk will enter a judgment that states “The decision of the

Commissioner is affirmed.” The Clerk will then close the file.




                                           1
SO ORDERED on February 3, 2020.

                     s/ Allen Winsor
                     United States District Judge




                       2
